Citation Nr: 0943238	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-34 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for skin disability of 
bilateral feet, claimed as jungle rot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The issues of entitlement to service connection for hearing 
loss and entitlement to service connection for skin 
disability of bilateral feet, claimed as jungle rot, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran is 
not currently diagnosed with a psychiatric disability.

2.  The competent medical evidence shows that the Veteran is 
not currently diagnosed with a current chronic skin disorder 
of the foot.


CONCLUSIONS OF LAW

1.  The Veteran does not have a psychiatric disability, to 
include PTSD, that was incurred in or aggravated by active 
service.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).

2.  The Veteran does not have a current chronic skin disorder 
of the foot that was incurred in or aggravated by active 
service.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  A letter dated in May 2005 essentially 
satisfied all the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183.  The letter informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The May 2005 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  
 
Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Veteran's service treatment records, service personnel 
records, VA medical treatment records, and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The record also indicates that the appellant has received 
Social Security disability benefits; however, the duty to 
obtain records only applies to records that are "relevant" 
to the claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.").  The appellant has not contended that he was 
awarded SSA benefits for any psychiatric disability or for a 
skin disability of either foot.  There is no indication, 
then, that the records would be relevant to these claims.  
Remanding the case to obtain such records would serve no 
useful purpose.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran has not been afforded a VA examination, with an 
opinion as to the etiology of his claimed disabilities. 
 
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, as no medical evidence has been presented 
showing treatment of a current psychiatric disorder or a 
current skin disorder of the foot, the Board finds that an 
etiology opinion is not "necessary."  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  



Psychiatric Disability, includingPTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2009); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2009).  38 C.F.R. § 4.125(a) (2009) requires that 
diagnoses of mental disorders conform to the Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (2009).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  Id.

The Board notes that the veteran has submitted statements 
regarding his alleged stressors.  However, as there is no 
current diagnosis of PTSD as shown below, the Board does not 
reach the questions of whether the veteran engaged in combat 
with the enemy or whether there is credible evidence of an 
in-service stressor to support the claim.  

The service treatment records are absent complaints, findings 
or diagnoses of any psychiatric disorder during service.  On 
the clinical examination for separation from service, the 
Veteran's psychiatric health was evaluated as normal.  

The post service medical records are absent any complaints of 
or treatment for a psychiatric disorder, including PTSD.  The 
VA treatment records indicate that in February 2005, a mood 
disorder screen test was negative and in August 2005 a PTSD 
screen test was also negative.  

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran 
asserts that he suffers from nightmares nightly and 
flashbacks that he relates to his service in Vietnam, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis or question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He is competent to give evidence about what he experienced; 
for example, he is competent to report that he engaged in 
certain activities in service and currently experiences 
certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board acknowledges that it 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  However, such lack of contemporaneous 
evidence is for consideration in determining credibility.  In 
this regard, the Board again notes that the record is devoid 
of evidence of psychiatric treatment.  

In addition, lay statements made when medical treatment was 
being rendered may be afforded greater probative value as 
these records are generated with a view towards ascertaining 
the Veteran's then-state of fitness; they are akin to 
statements of diagnosis and treatment and are of increased 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that, although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive proper care).  As noted above, 
the Veteran underwent a PTSD screen test in August 2005.  The 
Veteran was asked if in his life, he had ever had any 
experience that was so frightening, horrible, or upsetting 
that, in the past month, he had a nightmare about it or 
thought about it when he did not want to.  The Veteran 
stated, "No."

As such, the Board finds that to the extent the Veteran 
contends that he experiences psychiatric symptoms and more 
specifically that he has continued to experience psychiatric 
symptoms since service, his statements are less than 
credible.  Therefore, in the absence of any documented 
competent medical evidence that demonstrates that the Veteran 
has a current diagnosis of any psychiatric disability, 
including PTSD, the Board finds that the negative evidence of 
record as well as evidence of record which contradicts the 
Veteran's claim is of greater probative value than the 
Veteran's statements in support of his claim.

Thus, the medical evidence fails to show that the Veteran 
currently suffers from a current psychiatric disorder.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Congress has 
specifically limited entitlement to service-connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. § 1110.  It follows that 
competent evidence of a current disability is required to 
establish a valid claim for service connection.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In the absence of competent 
medical evidence that a psychiatric disability exists and 
that it was caused by or aggravated by the Veteran's military 
service, the criteria for establishing service connection for 
a psychiatric disorder, to include PTSD, have not been 
established.  38 C.F.R. § 3.303. 
  
Skin Disorder of the Foot

With respect to a chronic skin disorder of the foot, the 
service treatment records note a left foot skin infection, 
specifically dermatophytosis and cellulitis of the left foot.  
On the January 1969 Report of Medical Examination at 
separation, the Veteran's left foot was noted to have 
cellulitis.  Post service medical records show treatment for 
a left foot skin condition at VA clinic in February and March 
1969.  However, subsequently, there are no complaints of or 
treatment for a skin disorder of the foot, including 
dermatophytosis or cellulitis, in any of the treatment 
records.  

The Veteran has not contended, and the evidence does not 
demonstrate, that he currently suffers from a skin disorder 
of the foot.  

In the absence of competent medical evidence that a chronic 
skin disorder of the foot exists and that it was caused by or 
aggravated by the Veteran's military service, the criteria 
for establishing service connection for a skin disorder of 
the foot have not been established.  38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the claims 
for service connection, the benefit of the doubt doctrine is 
not applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied.

Entitlement to service connection for skin disability of 
bilateral feet, claimed as jungle rot, is denied.


REMAND

With respect to the remaining issue on appeal, the Board 
notes that the Veteran has provided lay evidence of acoustic 
trauma in service.  The Veteran submitted a statement in 
October 2006 that while on active service he was exposed to 
acoustic trauma from large and small weapons to include when 
an ammo bunker exploded and when a 500 pound bomb exploded.  
The Veteran also stated that his hearing has been on a steady 
decrease since service.         

As noted above, the four factors for consideration in 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Unlike a psychiatric disorder, the Veteran can provide an 
"eye-witness" account of visible symptoms as with hearing 
loss.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
See also McCartt v. West, 12 Vet. App. 164, 167-68 (1999), 
Charles v. Principi, 16 Vet. App 370, 374 (2002).  Based on 
the Veteran's lay statements of hearing loss and acoustic 
trauma in service, hearing loss since service, and evidence 
of current hearing loss, the Board finds that a VA 
Examination is warranted to determine if the Veteran's 
bilateral hearing loss was caused or aggravated by his active 
duty service.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon, 20 Vet. App. at 79.

The appellant is also currently receiving disability benefits 
from the Social Security Administration (SSA).  One of the 
conditions upon which such benefits were awarded appears to 
be hearing loss.  VA is required to obtain evidence from the 
Social Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. App. 
67, 74 (1996).

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for his hearing 
loss that is not evidenced by the current 
record.  If so, the Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
These records should then be obtained and 
associated with the claims folder.  The 
Veteran should be advised that he may 
also submit any evidence or further 
argument relative to the claim at issue.

2.  The Veteran's medical and 
adjudication records from the SSA should 
be requested.  All efforts to obtain 
these records should be fully documented, 
and the Social Security Administration 
should provide a negative response if 
records are not available.

3.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any present hearing loss.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
current hearing loss is related to his 
active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


